
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1187
		In the House of Representatives, U.
		  S.,
		
			May 11, 2010
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives with respect to raising public awareness of and helping to
		  prevent attacks against Federal employees while engaged in or on account of the
		  performance of official duties.
	
	
		Whereas title 18 of the United States Code makes it a
			 crime to forcibly assault, resist, intimidate, or interfere with a Federal
			 employee while engaged in or on account of the performance of official duties,
			 or to kill or attempt to kill any such employee while so engaged or on such
			 account;
		Whereas the suicide attack on the Internal Revenue Service
			 office in Austin, Texas on February 18, 2010, that claimed the life of two-tour
			 Vietnam veteran Vernon Hunter follows the more than 1,200 attacks which were
			 made on Internal Revenue Service employees between 2001 and 2008, attacks which
			 have resulted in at least 197 convictions;
		Whereas the shooting attack on Thursday, March 4, 2010, by
			 John Patrick Bedell that injured two Pentagon guards was the fourth attack or
			 security scare on a Federal building in 2010;
		Whereas the Department of Justice filed 313 cases in
			 fiscal year 2006, 326 cases in fiscal year 2007, 303 cases in fiscal year 2008,
			 and 277 cases in fiscal year 2009 (as of August of such fiscal year), relating
			 to attacks against Federal employees;
		Whereas more than 2,000,000 civilian employees in the
			 Federal workforce provide many forms of dedicated service to the United States
			 and its people, such as fighting crime and fire, supporting our military,
			 protecting health, providing essential human services, preserving the
			 environment and maintaining our national parks, wildlife refuges, and forests,
			 securing our borders, responding with assistance in times of natural disaster,
			 regulating commerce, defending our freedom, and advancing our country’s
			 interests around the world, all of which contribute to the greatness and
			 prosperity of the Nation; and
		Whereas Federal employees are entitled to expect a
			 reasonable degree of personal safety and security while carrying out their
			 official duties: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses the
			 Nation’s appreciation for the outstanding contributions made by Federal
			 employees to the United States;
			(2)supports the goal
			 of protecting the safety and security of our Federal employees; and
			(3)urges that the
			 Government seek ways to improve the safety and security of our Federal
			 employees.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
